DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 May 2022, claims 1-20 are presently pending in the application, of which, claims 1 and 10 are presented in independent form. The Examiner acknowledges amended claims 1, 3-5, 7-9, 11, 13-15, and 17-19. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 17 February 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Margaglia, Fabio, et al (U.S. 2020/0174671, filed 29 April 2019, with earliest effective filing date of 25 April 2018, and known hereinafter as Margaglia) in view of Pathuri, Venkata, et al (U.S. 2016/0165651 and known hereinafter as Pathuri)(newly presented).

As per claim 1, Margaglia teaches a method for replicating objects in a cloud-based environment, the method comprising: 
receiving a command to store data in a primary bucket in a first cloud at a first gateway (e.g. Margaglia, see paragraphs [0131-0132], which discloses cloud computing instances disclosing a first cloud and a second cloud, where a first EBS volume is coupled to a first cloud and a second EBS volume is coupled to a second cloud, in which commands may be sent and received by the user. See further paragraphs [0205-0210] and Figure 4, which discloses commands are executed in which data objects are stored in local and remote buckets within a cloud computing environment, where data objects are set for replication and based on desired rules.); 
parsing the command to identify a function to be performed on the data (e.g. Margaglia, see paragraph [0098-0099], which discloses parsing client connection requests received to perform appropriate function routine.);
invoking the function (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.); and 
performing the function by writing the data to the primary bucket and by writing the data to a secondary bucket in a second cloud (e.g. Margaglia, see paragraphs [0213-0217], which discloses buckets are readable and writeable, where every object PUT in a particular bucket view is written to a local bucket (primary bucket) and asynchronously replicated to a remote bucket (secondary bucket).).
Although Margaglia teaches buckets and command function, it does not explicitly disclose wherein writing the data to the secondary bucket includes: sending a second command to a second gateway associated with the second cloud; and invoking a second function in the second cloud to write the data to the secondary bucket.
Pathuri teaches wherein writing the data to the secondary bucket includes:
sending a second command to a second gateway associated with the second cloud (e.g. Pathuri, see paragraphs [0063-0064, 0085-0090, 0118-0122], discloses writing a snapshot of the network to the second gateway.); and 
invoking a second function in the second cloud to write the data to the secondary bucket (e.g. Pathuri, see paragraphs [0063-0064, 0085-0090, 0118-0122], discloses one or more functions, subroutines, commands, etc., may be performed to write the snapshot from within a cloud network, where the snapshot may include a networkID that indicates a first network, a second network, etc.).
Margaglia is directed to object-based storage, where objects are stored in buckets. Pathuri is directed to associating devices and users with a local area network using network identifiers. Both are analogous art because they are directed to manipulating snapshots within a cloud computing environment and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Margaglia with the teachings of Pathuri to include the claimed features with the motivation to improve the efficiencies in cloud networking.

As per claim 11, Margaglia teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations for performing a data protection operation, the operations comprising:
receiving a command to store data in a primary bucket in a first cloud at a first gateway (e.g. Margaglia, see paragraphs [0131-0132], which discloses cloud computing instances disclosing a first cloud and a second cloud, where a first EBS volume is coupled to a first cloud and a second EBS volume is coupled to a second cloud, in which commands may be sent and received by the user. See further paragraphs [0205-0210] and Figure 4, which discloses commands are executed in which data objects are stored in local and remote buckets within a cloud computing environment, where data objects are set for replication and based on desired rules.); 
parsing the command to identify a function to be performed on the data (e.g. Margaglia, see paragraph [0098-0099], which discloses parsing client connection requests received to perform appropriate function routine.);
invoking the function (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.); and 
performing the function by writing the data to the primary bucket and by writing the data to a secondary bucket in a second cloud (e.g. Margaglia, see paragraphs [0213-0217], which discloses buckets are readable and writeable, where every object PUT in a particular bucket view is written to a local bucket (primary bucket) and asynchronously replicated to a remote bucket (secondary bucket).).
Although Margaglia teaches buckets and command function, it does not explicitly disclose wherein writing the data to the secondary bucket includes: sending a second command to a second gateway associated with the second cloud; and invoking a second function in the second cloud to write the data to the secondary bucket.
Pathuri teaches wherein writing the data to the secondary bucket includes:
sending a second command to a second gateway associated with the second cloud (e.g. Pathuri, see paragraphs [0063-0064, 0085-0090, 0118-0122], discloses writing a snapshot of the network to the second gateway.); and 
invoking a second function in the second cloud to write the data to the secondary bucket (e.g. Pathuri, see paragraphs [0063-0064, 0085-0090, 0118-0122], discloses one or more functions, subroutines, commands, etc., may be performed to write the snapshot from within a cloud network, where the snapshot may include a networkID that indicates a first network, a second network, etc.).
Margaglia is directed to object-based storage, where objects are stored in buckets. Pathuri is directed to associating devices and users with a local area network using network identifiers. Both are analogous art because they are directed to manipulating snapshots within a cloud computing environment and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Margaglia with the teachings of Pathuri to include the claimed features with the motivation to improve the efficiencies in cloud networking.

As per claims 2 and 12, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, wherein the first cloud and the second cloud are independent of each other or wherein the second cloud is a different part of the first cloud (e.g. Margaglia, see paragraph [0132], which discloses a first cloud and a second cloud, where each cloud is independent of one another.).

As per claims 3 and 13, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, wherein the function and the second function are both a function as a service (e.g. Margaglia, see paragraphs [0082-0083], which illustrates services as functions, such as deduplication, encryption, etc.).

As per claims 4 and 14, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, wherein the function is invoked in response to the command, the method further comprising receiving the command at the first gateway provided by the first cloud or by a third party (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.).

As per claims 5 and 15, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, further comprising invoking a transport function by the first gateway on the data before writing the data to the secondary bucket, wherein the transport function optimizes the data for transport to the second cloud (e.g. Margaglia, see paragraphs [0082-0083], which discloses data and metadata stored by a set of underlying storage layouts that are optimized for varying workload patterns.).

As per claims 6 and 16, Margaglia teaches the method of claim 5 and the non-transitory storage medium of claim 15, respectively, wherein the transport function includes one or more of compression, de-duplication and/or encryption (e.g. Margaglia, see paragraphs [0082-0083], which discloses the system contemplates the use of deduplication and compression.).

As per claims 7 and 17, Margaglia teaches the method of claim 6 and the non-transitory storage medium of claim 17, respectively, further comprising writing the data to the secondary bucket with the second command issued to the second gateway associated with the second cloud (e.g. Margaglia, see paragraph [0151], which discloses the system is configured to restorage the storage system to a point in time using the retained backups, where, see paragraph [0207], different bucket views are alternatively entry points (e.g. point-in-time) that enables the type of replication views and recovery.).

As per claims 8 and 18, Margaglia teaches the method of claim 7 and the non-transitory storage medium of claim 17, respectively, further comprising invoking a second transport function at the second cloud by the second gateway in response to receiving the second command, wherein the second transport function at the second cloud unpackages the data from the transport operations performed by the transport function at the first cloud (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.).

As per claims 9 and 19, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, further comprising receiving an access request at the second gateway or at the first gateway for a point-in-time copy of an object, wherein a time is identified by a user (e.g. Margaglia, see Figues 2F & 2G, which illustrates a plurality of gateway associated with a copy or replication of the data objects.).

As per claims 10 and 20, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, further comprising mapping the access request for the object to the point-in-time copy and returning the point-in-time copy in response to the access request (e.g. Margaglia, see paragraph [0151], which discloses the system is configured to restorage the storage system to a point in time using the retained backups, where, see paragraph [0207], different bucket views are alternatively entry points (e.g. point-in-time) that enables the type of replication views and recovery.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 14, 2022